—In an action, inter alia, to recover damages for injuries to property, the plaintiffs appeal from so much of an order of the Supreme Court, Nassau County (Winick, J.), dated November 8, 1995, as granted the motion by the defendant F & R Fuel Oil, Inc. to renew the plaintiffs’ motion for summary judgment and permitted F & R Fuel Oil, Inc., to present the issue of a setoff pursuant to General Obligations Law § 15-108 (b) at the damages inquest.
Ordered that the order is affirmed insofar as appealed from, with costs.
*386Contrary to the plaintiffs’ contentions, the Supreme Court did not err in concluding that the defendant F & R Fuel Oil, Inc., may be entitled to a setoff pursuant to General Obligations Law § 15-108 (b) against its liability, and in directing that this issue be addressed at the damages inquest. Thompson, J. P., Sullivan, Santucci and McGinity, JJ., concur.